Citation Nr: 1120555	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-40 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for coronary artery disease, with status post-myocardial infarction (heart disorder). 


REPRESENTATION

Appellant represented by:	Attorney John S. Berry 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1978 to November 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  In pertinent part of that decision, the RO denied the claims for service connection for bilateral sensorineural hearing loss, hypertension and a heart disorder.  
 
It is noted that the RO denied a claim for entitlement to service connection for tinnitus in the October 2008 rating decision and the Veteran appealed.  The claim was subsequently granted in a February 2010 rating decision, and the matter is no longer before the Board. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran has a hearing loss disability in either ear.  

2.  The preponderance of the evidence is against a finding that hypertension had its onset in service or within the first year after separation from service, and a finding that hypertension is otherwise related to any aspect of service, including inservice elevated blood pressure readings. 

3. The preponderance of the evidence is against a finding that a heart disorder had its onset in service or within the first year after separation from service, and a finding that the heart disorder is otherwise related to any aspect of service, including inservice elevated blood pressure readings. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for coronary artery disease, with status post-myocardial infarction, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in March 2008 that addressed all of the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate his claims, and it apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran was afforded an audiological examination and a heart examination in December 2009, and in each of the examination reports, the examiners addressed the nature and etiology of the claimed disorders.  

The Board acknowledges that the December 2009 VA heart examination report shows that the Veteran was treated at the Jewish Hospital from December 2007 to January 2008 for his heart disorder.  The record does not contain those treatment records, but a summary of the treatment that the Veteran obtained during that period is recorded in his subsequent available treatment records from the Ireland Army Hospital.  Those records show that the Veteran underwent a cardiac evaluation and had a stent placement.  

Moreover, there is no indication that the Veteran has sought VA's assistance in obtaining those treatment records.  In the March 2008 notice letter and a November 2009 notice letter, VA asked the Veteran to identify any outstanding pertinent medical treatment records and to submit to a completed VA Form 21- 4142, Authorization and Consent to Release Information.  As of the date of this decision, the Veteran has not provided VA with completed VA Form 21-4142 for these treatment records from the Jewish Hospital.  As such, these records could not be requested.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including cardiovascular-renal diseases, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).
  
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.



Bilateral Sensorineural Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss.  

In addition to the rules regarding service connection in general, there are additional considerations for addressing claims of entitlement to service connection specifically for hearing loss. 

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability for VA benefits purposes.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 decibels or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet App. 155 (1993).  It is noted, however, that unless a hearing loss disability as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss. 

In this case, the Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss.  He attributes his claimed hearing loss to injury caused by loud noises from tank cannon fire, radio equipment, heavy artillery, rifles, and machine guns while he was in service.  

At the outset, the Board notes that VA has already seen fit to award service connection for tinnitus, and therein, it has conceded the inservice noise exposure.  
The sole remaining questions are whether the Veteran has current hearing loss disability as defined by VA, and whether this disability is related to his inservice noise exposure. 

Here, the record does not show that the Veteran has current hearing loss disability has defined by 38 C.F.R. § 3.385.  The most recent audiometric findings from an December 2009 VA audiological examination report reveal that the Veteran does not have any pure tone thresholds of 40 decibels or greater in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran does not have at least three pure tone thresholds at 26 decibels or greater at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran does not have speech recognitions scores of less than 94 percent in either ear.  See 38 C.F.R. § 3.385.  Since the Veteran does not have a hearing loss disability as defined by VA in either ear, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303 and 3.385.  

VA laws and regulations provide that there must be a current hearing loss disability in order to warrant an award of service connection.  See Hickson, 12 Vet. App. at 253 (1999).  Here, the most recent audiological examination in December 2009 revealed findings that did not show hearing loss in either ear that was so severe as to constitute a disability as defined by 38 C.F.R. § 3.385.  Moreover, the December 2009 examiner found that the Veteran's hearing was within the range of normal, bilaterally.  The claim for service connection for hearing loss must be denied.  38 C.F.R. §§ 3.303 and 3.385.

Since the Veteran does not have a hearing loss disability as defined by VA in either ear, service connection for bilateral hearing loss is not warranted.  38 C.F.R. 
§§ 3.303 and 3.385.  Should the Veteran's hearing loss change in the future, he is encouraged to again seek an award of service connection.  

Hypertension and Heart Disorder

The Veteran seeks entitlement to service connection for hypertension and a heart disorder.  He reports that he had high blood pressure in service, and he asserts that the elevated blood pressure readings recorded during his period of service mark the onset of his currently diagnosed hypertension and heart disorder.  It is notewhorthy, however, that the Veteran denies receiving any treatment for, or being diagnosed with, hypertension or any heart disorder prior to 2007. 

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater, with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note 1.  Additionally, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  The Board reiterates that a diagnosis of hypertension for VA purposes rests on these objective, measurable findings, and not on reported symptoms. 

In the present case, a review of the service treatment records does not show complaints, treatments or diagnosis for any heart problems during the Veteran's period of service.  The service treatment records do show that the Veteran had several elevated blood pressure readings (BPR) during service.  A March 1985 treatment record shows a BPR of 130/98 and a July 1985 treatment record shows a BPR of 130/90.  At those times, the Veteran was seeking treatment for headaches.  The July 1985 treatment record shows that while his headaches were possibly associated with vascular problems, high blood pressure was ruled out at that time.  A February 1987 treatment record shows a BPR of 134/94 was recorded twice when the Veteran sought treatment for vascular headaches.  Last, an August 1993 treatment record shows a BPR of 132/90 when the Veteran presented for treatment for injury to his left wrist. 

The service treatment records also contain the report of a November 1993 examination prior to separation that shows the Veteran's heart and vascular system were evaluated as normal.  At the time of the examination, the Veteran's BPR was 113/73.  On the associated medical history report, the Veteran checked boxes indicating that he did not experience any high blood pressure in service or any symptomatology that would indicate hypertension or a heart disorder.  
  
The first post-service medical evidence of any heart problems comes in December 2007, more than a decade after separation from service.  Treatment records from the Ireland Army Hospital at that time show that the Veteran presented at emergency medical care with complaints of chest pain.  An electrocardiograph test revealed abnormal results and the treating physician felt the x-ray film contained findings consistent with acute chamber enlargement that suggested an acute myocardial infarction.  The Veteran was transferred to the Jewish Hospital for further evaluation and treatment, including the placement of a stent.  See Ireland Army Hospital records dated December 2007 and January 2008.  Subsequent treatment records show that the Veteran was diagnosed with, and treated for, coronary artery disease and hypertension.  None of these treatment records contains any medical statement regarding the etiology of the Veteran's disorders.  

In December 2009, the Veteran was afforded a VA heart examination.  In the examination report, the VA examiner noted the Veteran's history of isolated elevated BPRs during his period of service, as well as, the number of normal BPRs recorded in the service treatment records.  The examiner also noted the Veteran's history of heart problems beginning in December 2007.  Based on the findings from the examination and medical records, the examiner diagnosed the Veteran with coronary artery disease with history of myocardial infarction and stent placement, and essential hypertension.  The VA examiner opined that the Veteran's hypertension and heart disorder were less likely than not related to the elevated BPRs shown during his period of service.  The VA examiner stated: 
	
There is evidence of isolated elevated blood pressures in the military but most of these were associated with other medical problems that will cause a transient elevation in the blood pressure like headache or other painful conditions.  The blood pressure at separation from the service was normal and "no" was checked for the question of high blood pressure. The [V]eteran did not meet diagnostic criteria for essential hypertension during military service.  There is not adequate medical evidence available to say that it is at least as likely as not the essential hypertension had its initial onset during time in the military.  It is at least as likely as not the [coronary artery disease] is in part related to the hypertension along with the other risk factors of hyperlipidemia and tobacco use.  Hypertension is a well known risk factor for the development of coronary disease as are the other risk factors.  It appears likely the [coronary artery disease] is a result of these multiple risk factors acting together.

The December 2009 VA heart examination report, page 10.  

After a review of the record, the Board finds that the preponderance of the medical evidence is against the Veteran's claims for entitlement to service connection for hypertension and a heart disorder.

There is no medical evidence that shows the Veteran's hypertension and/or heart disorder existed during his period of service.  While the record does contain several service treatment records that show isolated elevated BPRs, there is no diagnosis of hypertension or heart problems at any point during the Veteran's period of service.  Further, the post-service records show that the earliest diagnosis of hypertension and coronary artery disease is not until 2007, more than a decade beyond the one year presumptive period for hypertension and coronary artery disease.  38 C.F.R. §§ 3.307, 3.309.  With no medical evidence showing the Veteran had any treatment for hypertension (as defined by the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101) or heart problems prior to 2007, there is no basis to show service connected on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The large evidentiary gap between the Veteran's active service (ending in 1993) and the earliest objective medical evidence of any heart problems (in 2007) also goes against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

No competent medical evidence links hypertension or a heart disorder directly to the Veteran's period of service.  The December 2009 VA examiner concluded against linking the Veteran's hypertension and coronary artery disease to his period of service, including the isolated incidents of elevated BPRs. The VA examiner stated that without actual documentation that showed the Veteran was treated for hypertension or any heart problems in service, he could not say that the elevated blood pressure readings shown in service were an early manifestation of his current hypertension or coronary artery disease.  Moreover, the VA examiner indicated that the inservice elevated blood pressure readings were associated with other medical problems that will cause a transient elevation in blood pressure.  The examiner linked the Veteran's coronary artery disease to other risk factors, including his hypertension, history of smoking and high cholesterol.  

There is no other medical opinion of record to the contrary.  The only evidence in support of the claims comes from the Veteran's lay assertions. 

The Board has considered the Veteran's lay assertions that the elevated BPRs shown during his period of service mark the onset of his hypertension and heart disorder. While the Veteran is competent to report on what he sees and feels, and the evidence of record does show that he had at least four isolated incidents of elevated BPRs, the evidence does not reflect that the Veteran is competent to report the onset his hypertension and a heart disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Notably, competent medical opinions regarding diagnoses and etiologies require objective findings and medical expertise, which are not readily observable by a lay person.  Id.  The Board reiterates that a diagnosis of hypertension for VA purposes is defined by the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101, which rest on objective, measurable findings, and not on reported symptoms.  Id.  The Veteran, as a layperson without any medical training and expertise, is simply not qualified to provide competent evidence regarding the onset of hypertension and coronary artery disease.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The evidence does not support a finding that either the Veteran's hypertension or his heart disorder is directly related to his period of service.  See 38 C.F.R. § 3.303.  

As the medical evidence does not show that the Veteran's hypertension or a heart disorder was manifested during service or in the first year thereafter, service connection can only be granted if there is some medical evidence linking the current disorders to his period of service.  Here, there is no such medical evidence.  The evidence of record is not in relative equipoise.  The preponderance of the evidence is against the claims for entitlement to service connection for hypertension and heart disorder, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a heart disorder is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


